DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 5/4/2020. Claims 1-22 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 11, 13, 16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cora (US 2018/0052936).
As per claim 1, Cora teaches a computer system comprising: 
a processor (paragraphs [0057-0058]); and 
a memory storing instructions that, when executed by the processor, cause the computer system to perform a set of operations, the set of operations comprising (ibid): 
collecting domain attribute data comprising one or more domain attribute features for a domain (paragraph [0052]-as his domain features, domain name, etc.); 
collecting sampled domain profile data comprising one or more domain profile features for the domain (paragraphs [0047-0053]-as his domain features including usage events, and corresponding frequency/statistics); and 
generating, using the domain attribute data and the sampled domain profile data, a domain reputation assignment utilizing a neural network (ibid, paragraphs [0047-0053], Fig. 5-his prediction and assignment of domain as spam, based on the above features).
As per claims 3 and 13, Cora teaches the computer system of claim 1, wherein the neural network comprises a profile prediction trainer and a reputation trainer (ibid-paragraphs [0025, 0036, 0042-0053]-his domain features, and domain classifiers, machine learning for event domain profile training, and domain assignment/spam training).
As per claims 6 and 16, Cora teaches the computer system of claim 1, wherein the one or more domain profile features comprise a user event feature (ibid-see claim 1, event feature discussion).
As per claims 8 and 18, Cora teaches the computer system of claim 1, wherein the one or more domain profile features comprises a probed event feature (ibid-see claim 1, event discussion, wherein the profile features are probed for information, paragraph [0026-0029, 0039, 0040]-his unique content identifier, corresponding unique pages, classification thereof, HTTP headers probed).
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein a computer program product comprising a non-transitory computer readable medium is deemed to embody the system, such that Cora teaches a computer program product comprising a non-transitory computer readable medium having embodied thereon instructions executable by a processor for causing a computer to perform a set of operations (paragraphs [0057-0058]), the set of operations comprising: collecting domain attribute data comprising one or more domain attribute features for a domain (ibid-see claim 1, corresponding and similar limitation); collecting sampled domain profile data comprising one or more domain profile features for the domain (ibid); and generating, using the domain attribute data and the sampled domain profile data, a domain reputation assignment utilizing a neural network (ibid).
As per claim 21, claim 21 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the method is embodied with a system, such that Cora teaches a method comprising (paragraph [0015]): collecting, by a computer system, domain attribute data comprising one or more domain attribute features for a domain (ibid-see claim 1, corresponding and similar limitation); collecting, by the computer system, sampled domain profile data comprising one or more domain profile features for the domain (ibid); and generating, by the computer system, using the domain attribute data and the sampled domain profile data, a domain reputation assignment utilizing a neural network (ibid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cora in view of Nguyen et al. (Nguyen, US 2016/0065597).
As per claims 2 and 12, Cora teaches the computer system of claim 1, wherein the sampled domain profile data comprises a set of probabilistic values generated based on: 
statistics of prior observations on the domain (ibid-see above domain event statistics and log discussion); 
responses from active probing of content (ibid-his features used in content items and corresponding extraction of features therein, as his comments, etc. as his response data); and 
[security-related aspects of the domain].
Cora lacks explicitly teaching that which Nguyen teaches the security-related aspects of the domain (paragraph [0011]-his security information associated with the domain).
Thus, it would have been obvious to one of ordinary skill in the communications and/or linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing or communications), in view of the teachings of Cora and Nguyen to combine the prior art element of using domain profile features as taught by Cora with having security-related aspects of a domain a feature as taught by Nguyen as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining domain reputation using relevant domain related features (ibid-Nguyen, paragraphs [0011-0014], abstract).
As per claims 4 and 14, Cora teaches the computer system of claim 1, wherein the one or more domain attribute features comprise one or more attribute features selected from a group consisting of: a domain name, a domain registrar, a domain name server, a domain creation date, an identity of a certificate issuer, a certificate issuance date, a certificate alternate name, a certificate expiration date, a domain IP address, and an associated geographic location (ibid-see claim 1, domain name discussion, as domain attribute features).
Cora lacks explicitly teaching that which Nguyen teaches wherein the one or more domain attribute features comprise one or more attribute features selected from a group consisting of: a domain name, a domain registrar, a domain name server, a domain creation date, an identity of a certificate issuer, a certificate issuance date, a certificate alternate name, a certificate expiration date, a domain IP address, and an associated geographic location (paragraph [0057, 0058]-see his multiple features, registration date, domain names, owner information, registrar, client based queries, IP address, etc.).
Thus, it would have been obvious to one of ordinary skill in the communications and/or linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing or communications), in view of the teachings of Cora and Nguyen to combine the prior art element of using domain profile features as taught by Cora with having security-related aspects of a domain a feature as taught by Nguyen as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining domain reputation using relevant domain related features (ibid-Nguyen, paragraphs [0011-0014], abstract).
As per claims 5 and 15, Cora teaches the computer system of claim 1, but lacks teaching that which Nguyen teaches wherein generating the domain reputation assignment utilizing the neural network comprises: generating, using an attribute feature extractor, a set of attribute feature vectors based on the domain attribute data (Nguyen, paragraphs [0007, 0007-0012]-as his attribute features vectors, and profile features vectors generated and used in generating a domain reputation score); and
 generating, using a profile feature extractor, a set of profile feature vectors based on the sampled domain profile data (ibid).
Thus, it would have been obvious to one of ordinary skill in the communications and/or linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing or communications), in view of the teachings of Cora and Nguyen to combine the prior art element of using domain profile features as taught by Cora with having vectorized features of a domain as taught by Nguyen as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining domain reputation using relevant domain related features (ibid-Nguyen, paragraphs [0011-0014], abstract).
As per claims 7 and 17, Cora teaches the computer system of claim 6, but lacks teaching that which Nguyen teaches wherein the user event feature comprises at least one feature selected from the group consisting of: request volume, number of unique URLs, number of malware threats detected, number of phishing threats detected, number of new threats detected, frequency of malicious activity, and percent of malicious pages (paragraphs [0030, 0031, 0042, 0043, 0063]-his statistical/count queries as request volume, number of unique/each URLs frequency count).
Thus, it would have been obvious to one of ordinary skill in the communications and/or linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing or communications), in view of the teachings of Cora and Nguyen to combine the prior art element of using domain profile features and events as taught by Cora with having a probe determining values for the events of a domain a feature as taught by Nguyen as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining domain reputation using relevant domain related features (ibid-Nguyen, paragraphs [0011-0014], abstract).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cora in view of Nguyen et al. (Nguyen, US 2016/0065597), as applied to claim 8, and further in view of Mahjoub et al. (Mahjoub, US 2017/0041333).
As per claims 9 and 19, Cora teaches the computer system of claim 8, but lack explicitly teaching that which Mahjoub teaches wherein the probed event feature comprises at least one feature selected from the group consisting of: number of unique pages discovered, classification of unique pages discovered, a scan of open network ports and services, an HTTP server process, an HTTP server version, an HTTP header, volatility of hosted content, and network communication latency (paragraphs [0087-0095, 0128]-see his scan ports, host discovery service detection, discussion).
Thus, it would have been obvious to one of ordinary skill in the communications and/or linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing or communications), in view of the teachings of Cora and Mahjoub to combine the prior art element of using domain profile features and events as taught by Cora with having probed values for certain particular events of a domain a feature as taught by Mahjoub as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining domain reputation using relevant domain related features (ibid-Cora, Mahjoub).
Claims 10, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cora, as applied to claim 1 above, and further in view of Elkind et al. (Elkind, US 2019/0273510).
As per claims 10, 20 and 22, Cora teaches the computer system of claim 1, wherein generating, using the domain attribute data and the sampled domain profile data, the domain reputation assignment utilizing the neural network comprises: 
generating, using a first neural network, predicted domain profile features across multiple points in time (ibid, see claim 1, domain profile features discussion, Cora-paragraphs [0027-0028, based across multiple point in in time): 
a current observation of domain features, the current observation of domain features including a current observation of the one or more domain attribute features and a current observation of the one or more domain profile features (ibid); and 
[a recurrent domain state determined by the first neural network]; and 
generating, [using a second] neural network based on the predicted domain profile features generated across the multiple points in time, a predicted domain reputation for the domain across the multiple points in time (ibid-paragraph [0036, 0027-0042]-his predicted domain reputation as discussed in claim 1, based on machine learning and logistic regression analysis).
Coral lacks explicitly teaching that which Elkind teaches a recurrent domain state determined by the first neural network (paragraph [0047-0049, 0077-0081, 0086]-Figs. 2 and 6, his first and second neural network, wherein the output of the first neural network, based on multiple points in time, are input into the second neural network); and 
generating, using a second neural network based on the predicted domain profile features generated across the multiple points in time, a predicted domain reputation for the domain across the multiple points in time (ibid-see above second neural network, based on the first set of features).
Thus, it would have been obvious to one of ordinary skill in the communications and/or linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing or communications), in view of the teachings of Cora and Elkind to combine the prior art element of using domain profile features and events and generating a domain reputation as taught by Cora with the recurrent domain state, and first and second neural network as taught by Elkind as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining domain reputation using relevant domain related features wherein the output is enhanced based on the recurrent state of the first neural network, as applied to a second neural network (ibid-Elkind). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
9/23/2022